Citation Nr: 0724336	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-07 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to May 
1976.  

This appeal arises from December 2004 and May 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

The issue of service connection for PTSD is being remanded 
and is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the claim for service connection for PTSD 
in a July 2002 rating decision.  The veteran filed a notice 
of disagreement.  The RO issued the veteran a statement of 
the case, but the veteran did not submit a timely appeal.  

2  The RO denied a December 2003 request to reopen the claim 
for service connection for PTSD in a May 2004 letter to the 
veteran.  The veteran did not appeal.  

3.  The evidence submitted since the May 2004 decision 
includes VA records including diagnosis of PTSD based on in 
service stressors.  The evidence related to an unestablished 
fact and raises a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  The July 2002 and May 2004 RO decisions denying service 
connection for PTSD are final.  38 U.S.C.A. § 7104(b)(West 
2002); 38 C.F.R. § 3.104, 20.1103 (2004).  

2.  New and material evidence has been submitted to reopen 
the claim for service connection for PTSD.  38 C.F.R. § 3.156 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The decision below reopens and remands the 
veteran's claim for service connection for PTSD.  Therefore, 
at this time there can be no prejudice in adjudicating the 
claim due to any defect associated with VA compliance with 
the duties to notify or to assist.  

Relevant Laws and Regulations.  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means evidence existing evidence that, by itself, or 
when considered with previous evidence of record, relates to 
an unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the clam sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2006).  

Once entitlement to service connection for a given disorder 
has been denied by the RO and has not been timely appealed, 
that determination is final.  In order to later establish 
service connection for the disorder in question, it is 
required that new and material evidence be presented 
warranting reopening the claim and reviewing the former 
disposition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156 (2006).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(2006).  

An appeal consists of a timely filed Notice of disagreement 
in writing and, after a Statement of the Case has been 
furnished, timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200 (2006).  

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
Statement of the Case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed.  
38 C.F.R. § 20.303 (2006).  

Factual Background and Analysis.  The veteran filed his 
original claim for service connection for PTSD in June 2002.  
The RO denied the claim for service connection for PTSD in a 
July 2002 rating decision.  In a July 2002 letter to the 
veteran the RO notified him that his claim had been denied.  
The veteran filed a notice of disagreement with the July 2002 
rating decision in August 2002.  The RO issued a statement of 
the case to the veteran in April 2003.  The next 
communication from the veteran to the RO is dated in 
September 2003 more than one year from the date of mailing of 
notification of the initial review and determination in July 
2002.  As a result the July 2002 rating decision denying 
service connection for PTSD is final.  38 C.F.R. § 3.104, 
20.303, 20.1103 (2002).  

In December 2003, the veteran requested his claim for service 
connection for PTSD be reopened.  The RO sent the veteran a 
letter in January 2004 explaining that his claim had 
previously been denied and that he must submit new evidence 
to VA to reopen his claim.  The RO sent the veteran a letter 
in May 2004 explaining that he had been asked to submit new 
and material evidence in January 2004 and in March 2004 had 
been asked to specific details of his in-service stressors.  
Because VA had not received them the RO denied his claim.  
The RO informed the veteran in the May 2004 letter he had one 
year to appeal the decision.  The next communication from the 
veteran was a letter from his Member of Congress asking VA to 
"give careful consideration" to his claim.  As the January 
2005 notice of disagreement of the veteran specifically 
indicated disagreement with the December 2004 rating 
decision, and not the May 2004 administration determination, 
the May 2004 decision of the RO is final.  38 C.F.R. § 3.104, 
20.1103 (2004).  

The RO construed the June 2004 letter from the veteran's 
Member of Congress as a reopened claim for service connection 
for PTSD.  The RO again denied the claim for service 
connection for PTSD in a December 2004 rating decision.  In 
February 2005 the veteran submitted his notice of 
disagreement with the December 2004 rating decision.  The RO 
readjudicated the request to reopen the claim for service 
connection in a May 2005 rating decision and denied the 
request.  A statement of the case was issued to the veteran 
in February 2006.  The veteran filed his substantive appeal 
in February 2006. 

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The May 2004 administrative determination 
of the RO is the last final disallowance of the veteran's 
claim.  The Board has compared the evidence submitted prior 
to May 2004 with the evidence subsequently obtained and 
submitted to the RO to determine if new and material evidence 
has been submitted.  

The evidence in the claims folder in May 2004 consisted of 
the following:  The veteran's DD Form 214MC which indicated 
he served from November 1973 to May 1975.  He had no foreign 
service.  His last duty assignment was with the "CDE 2DBN 8TH 
MAR. 2DMARD IV REIN FMF.  His primary specialty was rifleman.  

Also of record were the veteran's records of treatment at the 
VA Medical Center in Alexandria.  They included a January 
2001 psychological evaluation which diagnosed a possible 
cognitive disorder.  A subsequent VA mental disorders 
examination by a physician in October 2001 concluded there 
was no clinical evidence of PTSD.  November 2001 VA records 
of hospitalization included diagnoses of schizoaffective 
disorder and alcohol abuse by history.  In January 2002 VA 
outpatient treatment records a VA Nurse Practitioner noted in 
her diagnostic impressions the veteran had reported symptoms 
of PTSD.  

In December 2001, the RO received copies of service personnel 
records and service medical examination reports from the 
veteran's service with the United Stated Marine Reserves in 
Lafayette, Louisiana dated from August 1978 through November 
1981.  No service medical records or service personnel 
records from his period of active duty from November 1973 to 
May 1976 were received.  

In June 2002 the veteran submitted a statement in support of 
claim.  He asserted his friend Private G.L. drowned at Camp 
LeJuene, NC during a training exercise in 1974 and that 
Corporal (Cpl.) T.M.S. was injured when a hand grenade 
exploded.  He wrote that he had witnessed both of those 
incidents and was haunted by the memories of those events.  
With his statement he submitted photocopies of three pages 
from the 32nd Marine Amphibious Unit 2-74 yearbook.  One of 
the pages entitled Weapons Platoon includes a photograph of 
Cpl. T.M.S. in the second row last photograph on the right 
and a photograph of the veteran on the bottom row far right 
hand corner, labeled Pfc. R.L.L.  A seal for the 32nd Marine 
Amphibious Unit Fleet Marine Force appears on another page 
with the heading 24 September 1974-18 March 1975 
Mediterranean Cruise Land Force Sixth Fleet 2-74.  

The veteran also returned an Information in Support of Claim 
for Service Connection for PTSD.  On the forms was written 
that the events he claimed occurred in service happened 
(?)1974 at Camp La Jeune, when a trainee drowned during a 
training exercise and an instructors hands and eyes were 
injured when a grenade exploded.  He indicated his unit at 
the time of the incidents was E Company, 2nd Battalion, 8th 
Marines, 2nd Marine Division, REIN Squadron, FMF Ship.  

In July 2002, the RO received copies of the veteran's records 
from the Social Security Adminstration (SSA).  They included 
diagnoses of an affective disorder and substance abuse 
(ETOH).  An October 2001 psychological evaluation noted the 
veteran complained of flashbacks associated with Vietnam 
combat.  The diagnostic impression was PTSD/Depression.  

The RO denied service connection for PTSD in a July 2002 
rating decision on the basis that that service records did 
not verify the veteran had any service in Vietnam and there 
was no current diagnosis of PTSD which would permit a finding 
of service connection.  

An October 2002 VA psychiatric note indicated it was felt the 
veteran suffered from PTSD, but the diagnosis at the 
conclusion of the report was Schizoaffective disorder, 
paranoid type.  In May 2004, the RO sent a letter to the 
veteran again denying his claim.  

Since May 2004, the additional evidence submitted includes VA 
records received in August 2004.  They include ongoing 
diagnoses of mild PTSD, including a assessment of PTSD based 
on the claimed in-service injury to a fellow trainee and 
death of another soldier recounted by the veteran.  

In March 2005, the RO requested verification of the veteran's 
claimed in-service stressors.  The RO received a copy of the 
Command Chronology of the 2nd Battalion, 8th Marines, 2nd 
Marine Division in May 2005.  They did not refer to any 
injuries or deaths.  

Additional VA medical records were received including VA 
records of hospitalization in June 2006.  The discharge 
summary from that hospitalization included  a diagnosis of 
PTSD by history.  Also obtained were additional VA records of 
treatment which include ongoing diagnosis of PTSD.  The 
veteran also submitted a Certificate of Completion from the 
RRTP PTSD treatment program, dated in June 2006 and his 
records of inpatient treatment for PTSD.  

The evidence submitted since May 2004 includes evidence not 
previously submitted to the RO.  The VA records of treatment 
which relate the veteran's diagnosis of PTSD to his claimed 
in-service stressors is new.  Previously only his SSA records 
included a diagnosis of PTSD but related it to combat in 
Vietnam.  The VA records relate an unestablished fact, a 
nexus between the currently diagnosed PTSD and the claimed 
in-service stressors.  

In considering whether the new evidence submitted raises a 
reasonable possibility of substantiating the claim the Board 
first reviewed the criteria for service connection for PTSD.  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with section 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.305(f) (2006).  

The newly submitted VA treatment records and records of 
hospitalization provide medical evidence diagnosing PTSD and 
a link between the diagnosis and the veteran's claimed 
stressors in-service.  

The additional records submitted however do not contain 
credible supporting evidence that the in-service stressor 
occurred.  The regulations only require that the new evidence 
relate to an unestablished fact, not to all unestablished 
facts.  Although the RO requested verification of the 
veteran's claimed stressors, the research obtained related to 
the year 1975 not 1974, and the unit researched was the unit 
to which the veteran was attached at the time of his 
separation from the service.  While the Command Chronology 
was received it does not cover the period in 1974 identified 
by the veteran as the date of the death and injury, nor is it 
a record of the unit identified in the yearbook submitted by 
the veteran.  In addition, the claims folder does not include 
any service personnel records or service medical records from 
that period.  Nor is there any indication from the custodian 
that they do not exist.  Only the records from the veteran's 
Reserve service were forwarded to VA.  There is a possibility 
that those service personnel records could be obtained, the 
date of the veteran's assignment to the 32nd Marine 
Amphibious Unit could be ascertained and a meaningful search 
to verify the events he recounts could be conducted.  When 
considered with the evidence previously of record the current 
diagnosis of PTSD related to the veteran's claimed in-service 
stressors raises a reasonable possibility of substantiating 
the veteran's claim.  

The Board notes that the inconsistencies in the facts 
asserted by the veteran as to his unit and assignment raise 
questions as to his credibility.  While this is troubling the 
Board has also taken into consideration that the veteran has 
exhibited cognitive impairment and has an apparent history of 
learning disabilities.  In determining whether evidence is 
new and material, "the credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510 (1992).  
Presuming that the veteran's assertions are credible the 
Board has concluded that new and material evidence has been 
submitted to reopen the claim for service connection for 
PTSD.  


ORDER

As new and material evidence has been submitted, the claim 
for service connection for PTSD, is reopened.  


REMAND

The pivotal question in this case is whether the veteran's 
claimed in-service stressors may be verified.  While the SSA 
records includes a report that the veteran stated he was in 
Vietnam and exposed to combat, the veteran has never 
communicated any such claim to VA.  As his claimed stressors 
are not related to combat they must be verified.  38 C.F.R. 
§ 3.305(f)(2006).

The veteran has consistently reported witnessing the death of 
one Marine and the injury of another while in training.  He 
has identified both of them by name and rank.  In addition, 
he has submitted photographs from a Marine yearbook which 
includes both the veteran and the Marine he claims he saw 
injured in a grenade explosion.  When the RO requested the 
name of his military unit at the time of the injury and death 
the veteran supplied the unit listed on his DD Form 214MC at 
separation.  It is not unreasonable to assume that early in 
his service the veteran was assigned to more than one unit 
prior to his last assignment at the time of his separation 
from the service.  The yearbook is for the 32nd Marine 
Amphibious Unit Fleet Marine Force which is not the unit the 
RO requested be researched.  The efforts to research the 
veterans' claimed stressors have been hampered by the absence 
of any other service personnel records or service medical 
records from his period of service from November 1973 to May 
1976.  The records of the veteran (which were on microfiche 
and largely illegible) related to his service in the Reserves 
from 1978 to 1981.  The custodian of the service personnel 
records and/or service medical records has not informed VA 
that the records from his period of service from November 
1973 to May 1976 are unavailable or do not exist.  Service 
personnel records from the period from November 1973 to May 
1976 would provide a list of the veteran's unit assignments 
and could provide a basis for meaningful research of his 
claimed stressors.  

The regulations provide that VA will make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency.  VA may end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the custodian does not have them.  
38 C.F.R. § 3.159(c)(2)(2006).  The veteran's claim is 
remanded to obtain his service personnel records and/or 
service medical records for his period of service from 
November 1973 to May 1976.  And in the event additional 
service medical or personnel records or obtained to request 
verification of his claimed in-service stressors.  

Accordingly, the case is REMANDED for the following actions:

1.  Another request should be made 
through official channels for the 
veteran's service medical and complete 
service personnel file for his period 
of service from November 1973 to May 
1976.  This should include a requests 
to National Personnel Records Center 
(NPRC), the Headquarters U.S. Marine 
Corps Personnel Management Support 
Branch and the Marine Corps Reserve 
Support Command.  

2.  A request should be made of the 
veteran to submit any service personnel 
records or service medical records in his 
possession or any documentation of his 
claimed stressors.  The veteran should 
also be informed that he may submit 
statements from other individuals who 
witnessed the death or injury he claims 
he witnessed in service.  

3.  If the development ordered in 
paragraphs 1 and 2 above results in 
obtaining additional records from the 
veteran's service personnel records and 
service medical records, VA should 
prepare a request for verification of the 
veteran's claimed in-service stressors, 
noting the dates he was assigned to the 
32nd Marine Amphibious Unit, and the 
names of the individuals he stated died 
or where injured.  Verification of his 
claimed in-service stressors should then 
be requested through official sources.  
Copies of any documentation in his 
personnel records as to the dates and 
units of his assignments should be 
forwarded with the request.  

4.  If the benefit sought on appeal 
remains denied, or if a notice of 
disagreement is received regarding any 
other issue, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J.A. Markey
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


